978 A.2d 917 (2009)
200 N.J. 224
In the Matter of Laura A. SCOTT, a/k/a Laura P. Scott, an Attorney at Law.
D-107 September Term 2008.
Supreme Court of New Jersey.
September 17, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-293, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that LAURA A. SCOTT, a/k/a LAURA P. SCOTT, formerly of TEANECK, who was admitted to the bar of this State in 1984, and who has been temporarily suspended from the practice of law since October 31, 2007, be disbarred for violating RPC 1.15(a) (knowing misappropriation of escrow funds) and the principles of In re Wilson, 81 N.J. 451, *918 409 A2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A2d 1174 (1985);
And LAURA A. SCOTT, a/k/a LAURA P. SCOTT, having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that LAURA A. SCOTT, a/k/a LAURA P. SCOTT, be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that LAURA A. SCOTT, a/k/a LAURA P. SCOTT be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.